          Case 1:20-cv-02538-LJL Document 43 Filed 10/14/20 Page 1 of 1




                                 Law Office of Jeremy Iandolo
                             7621 13th Avenue, Brooklyn NY 11228
                                      718.303.0802 Office

                                                             October 13, 2020
                                                    MEMORANDUM ENDORSED. ORDERED that
VIA ECF
Honorable Lewis J. Liman                            this case is STAYED until June 15, 2021. The Court
United States District Court                        will hold a conference on June 18, 2021 at 10:00 a.m.
Southern District of New York                       if the case is not closed before that date.
500 Pearl Street – Courtroom 15C
New York, New York 10007                            SO ORDERED. 10/14/2020

Re:    Varbero v. Belesis, et al. Case No. 20 – CV – 02538 (LJL)

Dear Judge Liman:

       The Parties submit this joint letter detailing the status of the above captioned case.

       On October 7, 2020, the Court conducted an hearing pertaining to the Defendants various
discovery deficiencies and whether sanctions should be imposed upon the Defendants.
Notwithstanding the Court reserving its decision on whether to sanction the Defendants, the
Court ordered compliance and enforcement with regard to the outstanding discovery.

      On October 12, 2020 the parties have reached an agreement to resolve the action.
Whereby the Defendants agreed to make 6 installment payments beginning on or before
November 1, 2020; with the last payment due on June 15, 2021.

        The Parties respectfully request that compliance and enforcement of the outstanding
discovery motions, So Ordered by the Court on October 7, 2020, be held in abeyance because the
parties reached a settlement. The Parties have entered into this agreement, with the
understanding that, should the Defendants default on any of these payment obligations, Plaintiff
will renew his motion for sanctions pertaining to Defendants outstanding discovery obligations
and setting new deposition dates for Mr. and Mrs. Belesis.

        Accordingly, while the Parties hope to resolve this dispute without the further
involvement of the Court, the Parties respectfully request that this case be held open until the
June 15th, 2021 which is when the final payment is due according to the settlement terms.
Holding the case open will preserve Plaintiff’s rights and allow for the quick intervention of the
Court, should it be necessary.


                                                      Respectfully submitted,
/s/ Michael F. Schwartz                               /s/ Jeremy Iandolo
Michael F. Schwartz, Esq.                             Jeremy Iandolo, Esq.
Attorney for Defendants                               Attorney for Plaintiff
